t c memo united_states tax_court larry l beeler and cynthia j beeler petitioners v commissioner of internal revenue respondent docket no filed date j paul raymond for petitioners judith c winkler for respondent memorandum opinion colvin judge this case is before the court on petitioners' motion for an award of administrative and litigation costs as amended and supplemented under sec_7430 and rule the parties have submitted affidavits and memoranda supporting their positions we decide the motion based on the memoranda affidavits and exhibits attached to the affidavits the parties do not dispute the material facts in the affidavits or the authenticity of the exhibits attached to the affidavits respondent did not request a hearing although petitioners requested a hearing we conclude that a hearing is not necessary to properly decide the motion rule a unless otherwise indicated section references are to the internal_revenue_code references to sec_7430 are to that section as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 effective for proceedings commenced after date and by section a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 effective with respect to proceedings commenced after date rule references are to the tax_court rules_of_practice and procedure background petitioners are married and lived in florida when they filed their petition in this case the primary issue in the underlying case beeler v commissioner tcmemo_1997_73 was whether petitioners' disposition of acres of land in pasco county florida qualified for treatment as a like-kind_exchange under sec_1031 respondent determined in the notice_of_deficiency and contended throughout the case that some or all of the gain realized by petitioners from the exchange of the acres did not qualify for nonrecognition under sec_1031 because petitioners exchanged assets other than land ie certain business operating permits issued by pasco county goodwill going-concern value and sand we found that petitioners did not exchange assets other than the acres of land the parties to the transaction testified and the documents relating to the transaction showed that petitioners transferred no assets other than land pasco county did not allow permit holders to transfer their permits to buyers of their land we held that petitioners' transfer of the land qualified as a like-kind_exchange under sec_1031 discussion a motion for administrative and litigation costs generally a taxpayer who has substantially prevailed in a tax_court proceeding may be awarded reasonable administrative and litigation costs sec_7430 c to be entitled to an award the taxpayer must exhaust administrative remedies sec_7430 respondent concedes that petitioners meet this requirement this requirement does not apply to an award for reasonable_administrative_costs sec_7430 substantially prevail with respect to the amount in controversy sec_7430 respondent concedes that petitioners meet this requirement be an individual whose net_worth did not exceed dollar_figure million or an owner of an unincorporated business or any partnership corporation etc the net_worth of which did not exceed dollar_figure million when the petition was filed sec_7430 u s c sec d b respondent concedes that petitioners meet this requirement show that they did not unreasonably protract the proceedings sec_7430 respondent concedes that petitioners meet this requirement show that the position_of_the_united_states in the action was not substantially justified sec_7430 respondent contends that petitioners do not meet this requirement establish that the amount of costs and attorney's_fees claimed by the taxpayers is reasonable sec_7430 c and respondent does not dispute the number of hours of legal services or other costs claimed by petitioners petitioners initially claimed that they were entitled to more than dollar_figure per hour adjusted for inflation respondent disputed that contention petitioners now claim that they are entitled to dollar_figure per hour adjusted for inflation thus the amount of costs is not in dispute b whether the position_of_the_united_states was substantially justified the sole issue for decision is whether respondent's position in this case was substantially justified a taxpayer has the burden of proving that he or she meets this requirement before the court may award administrative and litigation costs under sec_7430 rule e position_of_the_united_states the position_of_the_united_states is the position taken by respondent a in the judicial proceeding and b in the administrative_proceeding as of the earlier of i the date the taxpayer receives the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency sec_7430 respondent determined in the notice_of_deficiency and contended in the answer that petitioners transferred assets other than land thus that is respondent's position for both the administrative and the judicial proceedings the provisions of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 which amended sec_7430 are effective for proceedings begun after date the provisions of the taxpayer bill of right sec_2 do not apply here because petitioners filed the petition in this case on date see 108_tc_430 substantially justified standard a taxpayer must establish that the position_of_the_united_states in the litigation was not substantially justified to be entitled to an award for administrative and litigation costs sec_7430 the substantially justified standard requires that the government's position be justified to a degree that would satisfy a reasonable person 487_us_552 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 that standard applies to motions for litigation costs under sec_7430 rickel v commissioner supra 100_tc_457 affd on this issue and revd in part and remanded on other issues 43_f3d_172 5th cir to be substantially justified the commissioner's position must have a reasonable basis in both law and fact pierce v underwood supra 748_f2d_1011 5th cir powers v commissioner supra for a position to be substantially justified there must be substantial evidence to support it pierce v underwood supra pincite powers v commissioner supra pincite the fact that the commissioner eventually loses or concedes the case does not in itself establish that a position is unreasonable 991_f2d_359 7th cir 975_f2d_1150 5th cir however it is a factor to be considered 931_f2d_1044 5th cir powers v commissioner supra pincite c whether respondent had a basis in fact and law for the position in the notice_of_deficiency basis in fact respondent contends that respondent's position that petitioners transferred sand their business of selling sand business operating permits and land was based on facts learned from an investigation a visit to petitioners' land interviews of realtors appraisers pasco county officials and state officials and a review of petitioners' documents and affidavits and that respondent had some of this information before sending the notice_of_deficiency respondent also contends that the like-kind_exchange contract and addenda provide that petitioners transferred the permits we disagree the documents of the sale and statements of the parties to the transaction show that petitioners transferred land and no other assets respondent does not indicate what the individuals told respondent's agents during the interviews we infer that the interviews did not provide a factual basis for respondent's position because the trial testimony totally supported petitioners respondent contends that the trial testimony of the pasco county code enforcement officer and the pasco county ordinance provided a factual basis for respondent's position that petitioners transferred their permits we disagree the code enforcement officer testified that nothing in the pasco county file indicates that petitioners acknowledged transferring the permit to mr dakic and that under the pasco county code a buyer must go through the staff review and public hearing process even if the seller held a permit a permittee cannot guarantee that the county will issue a permit to a new owner and if land is sold any permit issued to the prior owner is automatically suspended we conclude that respondent had no basis in fact for the contention that petitioners transferred their pasco county permits when they sold their land respondent points out that petitioners previously sold sand from the 5-acre tract respondent contends that this provides a basis in fact for respondent's contention that petitioners transferred sand held_for_sale we disagree respondent's reliance on the fact that petitioners had been in the sand mining business is misplaced because the documents for the transaction as confirmed by other evidence show that petitioners transferred only land and not the sand mine sand or any other assets we conclude that respondent's position had no basis in fact when respondent issued the notice_of_deficiency or during the litigation of this case basis in law a permits respondent points out that the tax_court has not previously considered whether private parties can convey pasco county permits respondent contends that this issue is one of first impression which provides a basis in law for respondent's position we disagree respondent's position that petitioners may transfer their permits has no basis in law because the pasco county code did not permit them to do so and there is no other authority that says that they may 937_f2d_288 6th cir none of government's arguments had a chance of succeeding as a matter of law see 94_tc_685 taxpayer must show that legal precedent does not substantially support respondent's position 85_tc_927 respondent has no basis in law for the position that private parties can convey pasco county permits beaty v united_states supra b sand respondent contends that 345_us_544 is substantial_authority that petitioners transferred sand separately from the land we disagree in watson the taxpayer sold a crop of growing oranges and the real_property on which the orange trees grew the supreme court said that the buyer and seller in watson attributed substantial value to the unmatured crop id pincite watson is not analogous to this case because here the parties to the exchange attributed no value to sand which had not been mined or otherwise separated from the realty we conclude that respondent's position in the notice_of_deficiency that petitioners transferred assets other than land had no basis in law d conclusion we conclude that respondent's position had no basis in fact or law and was not substantially justified thus petitioners are entitled to an award for administrative and litigation costs under sec_7430 to reflect the foregoing an appropriate order will be issued granting petitioners' motion for an award of administrative and litigation costs as amended and supplemented
